PER CURIAM.
Dean Russell Carrico appeals the district court’s order adopting the report and recommendation of the magistrate judge and dismissing this civil action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Carrico v. Village of Sugar Mountain, No. CA-99-168-1 (W.D.N.C. May 22, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.